Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 2/9/2021 with respect to the amendments to claim 1 overcoming the prior art of record have been fully considered and are persuasive.  All pending claims are now in condition for allowance. 

Allowable Subject Matter
Claims 1-3, 5, and 8-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach: a flexible optical film made from a light-permeable material comprising:
an optical microstructure having a plurality of elevations that are cones or tapers that protrude from a reference plane, which is parallel to a surface of the film
the elevations each have a flank section which adjoins the reference plane and forms a uniform angle in a range from about 33° to about 42°
the elevations of the optical microstructure each have a rounded peak and each adjoin flank sections that are formed to be straight.



Wang discloses an optical layer 20 made from a light-permeable material (transparent paragraph 0020), the optical layer comprising: a surface (surface where 302 meets 302); and an optical microstructure having a plurality of elevations (301, see Fig 3), wherein the plurality of elevations of the optical microstructure protrude from a reference plane (protrude from flat plane of 303), which is parallel to the surface (see Fig 3), wherein the plurality of elevations of the optical microstructure each have a flank section 302 which adjoins the reference plane and forms a uniform angle with the reference plane (see Fig 3 which shows uniform angle theta), and wherein the uniform angle is in a range from about 10 to 26 degrees (claim 1), 13 to 23 degrees (claim 15) 15 to 20 degrees (claim 16) (teaches theta being in the range of 15-25 degrees, which meets the claimed range of claims 1, 15, and claim 16).
Edamitsu teaches the plurality of elevations of the optical microstructure have a hexagonal base area (see paragraphs 0070, 0089, Figures 1b-5b). 
However, this combination fails to teach or render obvious the optical layer being configured as a flexible film, the elevations having a rounded peak, and the rounded peaks each adjoin flank sections that are straight.  The examiner agrees with the applicant’s arguments that one of ordinary skill in the art would not have reasonably made a combination to achieve these features.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875